EXHIBIT 10(v)

Deed of Variation

Heron Quays (HQ4) T1 Limited

and

Heron Quays (HQ4) T2 Limited

and

Canary Wharf Management (HQ3/HQ4) Limited

and

Canary Wharf Management Limited

and

The Northern Trust Company

of an underlease of premises known as B1 and Floors 5 – 8 of Building HQ4 50
Bank Street Canary Wharf West India Docks Isle of Dogs London E14

30 May 2008



--------------------------------------------------------------------------------

PARTICULARS

 

DATE

   :    30 May 2008

LANDLORD

   :    HERON QUAYS (HQ4) T1 LIMITED whose registered office is at One Canada
Square Canary Wharf London E14 5AB (No. 4290518) and HERON QUAYS (HQ4) T2
LIMITED whose registered office is at One Canada Square Canary Wharf London E14
5AB (No. 4290517)

MANAGEMENT COMPANY

      CANARY WHARF MANAGEMENT (HQ3/ HQ4) LIMITED whose registered office is at
One Canada Square Canary Wharf London E14 5AB (No. 05437930) and CANARY WHARF
MANAGEMENT LIMITED whose registered office is at One Canada Square Canary Wharf
London E14 5AB (No. 2067510)

TENANT

   :    THE NORTHERN TRUST COMPANY registered in the State of Illinois whose
registered office is at 50 South LaSalle Street Chicago Illinois 60675 USA and
whose address for service in the UK is 50 Bank Street London E14 5NT (No.
BR001960)

LEASE

   :    An underlease of the Premises described below dated 25 November 2002 and
made between (1) Heron Quays (HQ4) T1 Limited and Heron Quays (HQ4) T2 Limited
(2) Canary Wharf Management Limited and (3) The Northern Trust Company

PREMISES

   :    the land and the buildings known as B1 and Floors 5 – 8 of Building HQ4
50 Bank Street Canary Wharf West India Docks Isle of Dogs London E14 and being
more particularly described in the Lease



--------------------------------------------------------------------------------

THIS DEED OF VARIATION is made on the date and between the parties specified in
the Particulars

NOW THIS DEED WITNESSES AS FOLLOWS:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this deed the following words and expressions have the following meanings:

“Landlord” means the person described as the Landlord in the Particulars and
includes the person in whom the Reversion is for the time being vested

“Lease” means the underlease of the premises described in the Particulars and
includes all or any deeds and documents made pursuant to or supplemental to that
lease whether or not expressed to be so

“Management Company” means the person described as the Management Company in the
Particulars and includes any other person nominated by the Landlord (including
(if applicable) the Landlord) to undertake its role under the Lease

“Particulars” means the immediately preceding section of this deed headed
“Particulars”

“Reversion” means the reversion immediately expectant on the determination of
the Term

“Tenant” means the person described as the Tenant in the Particulars and
includes its successors in title and assigns

“Term” means the term of years granted by the Lease and includes any
continuation or extension of the Term and any holding over whether by statute at
common law or otherwise

 

1.2 Interpretation

 

  (a) This deed is supplemental to the Lease

 

  (b) The Particulars form part of this deed

 

  (c) The expressions “landlord covenant” and “tenant covenant” have the
meanings given to them by the Landlord and Tenant (Covenants) Act 1995

 

  (d) The definitions contained in the Particulars have the meanings appearing
alongside them for the purposes of this deed

 

  (e) At any time when the Landlord or the Tenant comprises two or more persons
such expressions shall include all or any of such persons and obligations
expressed or implied to be made by or with any of them shall be deemed to be
made by or with such persons jointly and severally

 

  (f) Clause paragraph and schedule headings in and the front cover of this deed
are for reference purposes only and shall not be taken into account in the
construction or interpretation of this deed

 

  (g) References in this deed to any clause paragraph or schedule without
further designation shall be construed as a reference to the clause paragraph or
schedule of this deed so numbered

 

1



--------------------------------------------------------------------------------

2. VARIATION OF LEASE

The parties hereto agree that the Lease shall from and including the date of
this deed be varied as set out in the schedule

 

3. AGREEMENTS AND DECLARATIONS

The parties to this deed agree and declare that:

 

3.1 the Lease shall remain in full force and effect as varied by this deed

 

3.2 this deed shall not release or in any way lessen the liability of the Tenant
the Landlord or the Management Company to any other party to the Lease under the
covenants contained in the Lease

 

3.3 this deed shall not waive or be deemed to waive any breach of the tenant
covenants of the Lease which may have occurred prior to the date of this deed

 

3.4 this deed has not diminished the rental value of the premises

 

3.5 a conformed copy of the wording of the Lease as amended by this deed is
attached at the Appendix

 

3.6 no party may make or permit any associate of his to make any announcement
concerning this deed or any ancillary matter before on or after completion
except as required by law the Listing Rules or the admission and disclosure
standards of the London Stock Exchange or by any regulatory body or by any
auditors’ requirements or without the written approval of the other parties
(such approval not to be unreasonably withheld or delayed)

 

3.7 the Tenant shall not be liable to pay interest on the currently outstanding
element of the Rent (at the Interest Rate) provided that such element is paid to
the Landlord on or prior to 13 June 2008

 

4. ENDORSEMENT ON LEASE

The Landlord and Tenant each agree to endorse a memorandum of this deed on the
counterpart Lease and on the Lease held by them respectively and to supply each
other with a certified copy of the respective memorandum within 14 days of the
date of this deed

 

5. LEGAL COSTS

The parties shall bear their own costs and disbursements (including any Value
Added Tax) of and incidental to the preparation execution completion and
registration of this deed and the rent review memorandum of even date herewith
relating to the Lease

 

6. THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

A person who is not a party to this deed shall have no rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms

IN WITNESS whereof this deed has been executed on the date first above written

 

2



--------------------------------------------------------------------------------

SCHEDULE

Variations to the Lease

REPLACEMENT OF EXISTING CLAUSE 7.13

Clause 7.13 of the Lease shall be deleted and replaced by the following:

In the event of the Estate Common Parts the Building or in either case any part
thereof being destroyed or damaged by an uninsured risk so as to render the
Demised Premises unfit for use and occupation or inaccessible either party may
terminate this Lease by not less than one (1) month’s written notice to the
other and the Management Company to be given at any time after four (4) years of
such damage or destruction but prior to completion of the rebuilding or
reinstatement of such damage or destruction and such determination shall be
without prejudice to any claim by either party against the other in respect of
any antecedent breach of covenant

 

3



--------------------------------------------------------------------------------

APPENDIX

Conformed Copy of Lease

[Omitted; see Exhibit 10 (xxviii)(2) filed with the Annual Report on Form 10-K
for the year ended December 31, 2002, as previously amended by a Deed of
Variation dated May 26, 2005 filed as Exhibit 10(i) with the Quarterly Report on
Form 10-Q for the quarter ended June 30, 2005, and the preceding Schedule]

 

4



--------------------------------------------------------------------------------

 

5



--------------------------------------------------------------------------------

Signed as a deed by HERON QUAYS (HQ4) T1   )
LIMITED acting by a director and its secretary/two   ) directors:   )

/s/ Russell Lyons

  Director  

/s/ John Garwood

  Secretary   Signed as a deed by HERON QUAYS (HQ4) T2   ) LIMITED acting by a
director and its secretary/two   ) directors:   )

/s/ Russell Lyons

  Director  

/s/ John Garwood

  Secretary   Signed as a deed by CANARY WHARF   )
MANAGEMENT(HQ3/HQ4) LIMITED acting by a   ) director and its secretary/two
directors:   )

/s/ Russell Lyons

  Director  

/s/ John Garwood

  Secretary  

 

6



--------------------------------------------------------------------------------

Signed as a deed by CANARY WHARF   )
MANAGEMENT LIMITED acting by a director and its   ) secretary/two directors:   )

/s/ Russell Lyons

  Director  

/s/ John Garwood

  Secretary  

 

7



--------------------------------------------------------------------------------

Signed as a deed by THE NORTHERN TRUST   ) COMPANY acting by two authorised
signatories   )

/s/ Matthew Wright

  Authorised Signatory  

/s/ David Curtin

  Authorised Signatory  

 

5